ON MOTIONS FOR ATTORNEY’S FEES

PER CURIAM.
We provisionally grant both motions for attorney’s fees, conditioned upon a finding by the trial court as to which of the parties may be entitled to such fees. To assist the trial court in its determination under Rosen v. Rosen, 696 So.2d 697 (Fla.1997), in addition to its determination of need and ability to pay, we note that the appeal in this case attacked factual determinations and discretionary decisions of the trial court for which there was little likelihood of success on appeal.
STONE, POLEN and GROSS, JJ., concur.